UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22704 CAMBRIA ETF TRUST (Exact name of registrant as specified in charter) 2321 Rosecrans Avenue Suite 3225 El Segundo, CA 90245 (Address of principal executive offices) (Zip code) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 (Name and address of agent for service) With a Copy to: Stacy L. Fuller K&L Gates LLP 1treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-310-683-5500 Date of fiscal year end: April 30, 2015 Date of reporting period: October 31, 2014 Item 1.Reports to Stockholders. Cambria Shareholder Yield ETF (SYLD) Cambria Foreign Shareholder Yield ETF (FYLD) Cambria Global Value ETF (GVAL) Semi-Annual Report October 31, 2014 (Unaudited) Cambria Investment Management Table of Contents Schedules of Investments 2 Statements of Assets and Liabilities 9 Statements of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 14 Disclosure of Fund Expenses 22 Supplemental Information 23 The Funds file their complete schedules of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Cambria Investment Management L.P., the Funds’ investment advisor, uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Funds voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling (855)-383-4636; and (ii) on the Commission’s website at www.sec.gov. 1 Cambria Investment Management Schedule of Investments • Cambria Shareholder Yield ETF October 31, 2014 (Unaudited) Description Shares Value COMMON STOCK — 99.7% Consumer Discretionary — 13.8% Cato, Cl A $ CBS, Cl B Dillard's, Cl A Gannett Gap Home Depot Kohl's Lowe's Macy's Magna International Newell Rubbermaid O'Reilly Automotive* Six Flags Entertainment Smith & Wesson Holding* Time Warner Visteon* Consumer Staples — 8.3% Coca-Cola Enterprises CVS Health Dr Pepper Snapple Group General Mills Kimberly-Clark Medifast* Reynolds American Wal-Mart Stores Energy — 8.8% BP ADR Cameron International* Chesapeake Granite Wash Trust CVR Refining (A) Hess Description Shares Value HollyFrontier $ Hugoton Royalty Trust Marathon Petroleum Northern Tier Energy(A) Phillips 66 Western Refining Financials — 20.4% Allstate Ameriprise Financial Aspen Insurance Holdings Assurant Axis Capital Holdings Comerica Everest Re Group Fifth Third Bancorp Gladstone Capital Huntington Bancshares Legg Mason LPL Financial Holdings Montpelier Re Holdings PartnerRe Platinum Underwriters Holdings RenaissanceRe Holdings State Street Travelers Unum Group WR Berkley Health Care — 6.1% Chemed Cigna Eli Lilly Omnicare Pfizer WellPoint Industrials — 10.7% 3M Babcock & Wilcox Flowserve General Dynamics Ingersoll-Rand Joy Global L-3 Communications Holdings Northrop Grumman Raytheon Southwest Airlines SPX The accompanying notes are an integral part of the financial statements. 2 Cambria Investment Management Schedule of Investments • Cambria Shareholder Yield ETF October 31, 2014 (Unaudited)(Concluded) Description Shares/Face Amount Value Information Technology — 17.4% Apple $ CA Computer Sciences Conversant* CoreLogic* Corning Flextronics International* Juniper Networks Lexmark International, Cl A NVIDIA SanDisk Seagate Technology TE Connectivity Texas Instruments Western Digital Xerox Materials — 5.2% Clearwater Paper* Cytec Industries E.I. du Pont de Nemours PPG Industries Rockwood Holdings Telecommunication Services — 7.7% AT&T CenturyLink Frontier Communications Nippon Telegraph & Telephone ADR Orange ADR Spok Holdings TELUS Utilities — 1.3% Ameren Atlantic Power Total Common Stock (Cost $188,244,353) TIME DEPOSIT — 0.3% Brown Brothers Harriman, 0.030%, 11/03/2014 $ (Cost $593,628) Total Investments — 100.0% (Cost $188,837,981) $ Other Assets and Liabilities — 0.0% Net Assets — 100.0% $ Percentages based on Net Assets. * Non-income producing security. (A) Security considered to be a Master Limited Partnership. At October 31, 2014, these securities amounted to $3,771,592 or 1.8% of Net Assets. ADR — American Depositary Receipt Cl — Class The following is a list of the inputs used as of October 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
